Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	As an initial matter, Examiner states that the proposed amendments are not entered as they raise new issues that would require further consideration and/or search.
2.	Applicants arguments with regards to the rejection of Claims 1-4, 6-10, 12, and 16-21 under 35 U.S.C. 102(a)(1) as being anticipated by Chunying et al. (Japanese Patent Publication No. JP 2014-001349 A), hereinafter Chunying; Claim 11 under 35 U.S.C. 103 as being unpatentable over Chunying, and in further in view of Uetani et al. (United States Patent Publication No. US 2012/0091449 A1), hereinafter Uetani; Claims 13-14 under 35 U.S.C. 103 as being unpatentable over Chunying, and in further in view of Hashimoto et al. (Japanese Patent Publication No. JPWO 2011/108365 A1), hereinafter Hashimoto; and Claim 15 under 35 U.S.C. 103 as being unpatentable over Chunying, in further in view of Hashimoto, and in further in view of Watanabe et al. (United States Patent Publication No. US 2012/0045900 A1), hereinafter Watanabe; in light of the amendments proposed requires a deeper, fuller reading of the prior art, as well as a further complete search is necessary in order to investigate whether the amendments truly overcome the rejections of record, much less render the application allowable.

Conclusion
3.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
4.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
6.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        09/08/2022